Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered September 30, 1994, convicting him of manslaughter in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *646US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant has failed to raise any nonfrivolous issues in his pro se supplemental brief. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.